United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3926
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Ana Vaca-Gomez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: September 30, 2013
                             Filed: October 7, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

     Ana Vaca-Gomez pleaded guilty to aiding and abetting the distribution of actual
methamphetamine, and the district court1 sentenced her to 87 months in prison and 4


      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
years of supervised release. On appeal, her counsel has moved to withdraw, and in
a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel raises as issues
(1) whether the sentence is excessive and unfair, and (2) whether Vaca-Gomez’s
proffer interviews with the government should have resulted in a motion for a
downward departure based on substantial assistance. In his motion to withdraw,
counsel states that Vaca-Gomez believes that counsel rendered ineffective assistance.

       To the extent Vaca-Gomez raises a claim of ineffective assistance of counsel,
we decline to consider it in this direct criminal appeal. See United States v. McAdory,
501 F.3d 868, 872-73 (8th Cir. 2007). We also reject the argument that the district
court’s sentence was excessive and unfair, see United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc), and we find no basis in the record to conclude that
the lack of a substantial-assistance departure motion in this case is a basis to challenge
the sentence imposed, see United States v. Wolf, 270 F.3d 1188, 1190 (8th Cir. 2001).

       Last, having independently reviewed the record under Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                           -2-